Landon, J., (dissenting.)
The defendants Shepard, Trask, Manning, and •one Drexel, since deceased, but whose executors have been substituted as defendants in his place, were the owners of a lot of land on the west side of Saratoga lake, and on the 1st day of October, 1884, entered into an agreement with the defendant Julia Abel to convey the same to her for $6,000, payable in 10 annual installments of $600 each, the first of which was to be paid that •day, and thereupon the vendee, Mrs. Abel, was to take possession. The agreement further provided that Mrs. Abel should build two cottages upon the premises at a cost of not less than $1,200 each, and a stable to cost not less than $500, and make other substantial improvements and repairs. Mrs. Abel ■entered into possession under the agreement, and engaged in making the erections and improvements specified in the agreement. The plaintiffs, under a contract with Mrs. Abel, between the 1st day of January, 1885, and the 6th •day of June, 1885, furnished labor and materials to make such erections and repairs, of the value of $548.40, which remain unpaid. The plaintiffs filed a notice of lien therefor in the Saratoga county clerk’s office, June 25, 1885, wherein Shepard, Trask, Manning and Drexel were named as owners. This ¡action was commenced under chapter 342 of the Laws of 1885. This act •went into effect May 27, 1885. A portion of the labor and materials for which *351"the notice of lien was filed was furnished before that date, and a portion after it. The act of 1885 repealed the previous mechanic’s lien laws, and changed ■the form of the remedy to foreclose the lien, but contained this reservation: “This act shall not be so construed as to affect, enlarge, invalidate, or defeat .any lien or right to a lien now existing, or any proceeding to enforce such •lien now pending by virtue of any of the provisions of the acts hereby repealed.” Section 26. The defendants, the owners of the premises and ven•dors of Mrs. Abel, urge that inasmuch as the proceedings and this action were instituted under the act of 1885, the plaintiffs cannot under this act enforce ■•so much of their claim as accrued while chapter 489, Laws 1873, was in force. 'This contention is based upon the language of section 1, c. 342, Laws 1885. 'This section provides: “Any person or persons, firm or firms, * * *• who ¡shall hereafter perform any labor or service, or furnish any materials, * * * •with the consent of the owner, * * * may, upon filing the notice of ’.lien,” etc. The plaintiff had a right to a lien under chapter 489, Laws 1873, ifor the labor and materials furnished up to the day of its repeal. That right ■was saved by the act of 1885, and a new remedy given. True, the act of .1885 does not expressly say that the old right is to be worked out and enforced under the new law, but it is plain that such was the legislative intent. Chapter 382 of the Laws of 1886 protects notices of liens filed prior to June 27, 1885, under any of the laws repealed by the act of 1885. The remedial act of 1886 is additional evidence of the legislative intent that the rights to liens ■existing at or prior to the repeal of the old laws could be enforced under the .act of 1885, and that the notice of lien could be filed under the same act, if not .previously filed.
The defendants, the vendors, further object that the lien does not attach to "their interest in the land, but only to Mrs. Abel’s. Both the acts of 1873 and ■of 1885 declare that where the labor or materials are furnished “ with the con.sept of the owner, ” the lien attaches to the interest of the owner. A vendor who has not yet given the vendee a deed is regarded as an owner within the meaning of the act. Section 5.
■ The court found that the labor and materials in this case were furnished with the consent of the owners, the vendors, and the evidence supports the finding. The authorities are ample that in such case the owner’s interest in the premises is bound by the lien. Otis v. Dodd, 90 N. Y. 336, and cases there cited. Section 6 of the act of 1885 provides: “No lien provided for in this act shall bind the property therein described for a longer period than one year -after the notice of lien has been filed, unless within that time an action is •commenced to enforce the same; and, if the action is in a court of record, a notice of the pendency of such action is filed with the county clerk, ” etc. The notice of lien was filed June 25, 1885; the notice of the pendency of the action was filed June 25, 1886. No question is made that the notice of the pendency of the action was not filed in time. It must be filed within one year after the notice of lien is filed. One year after June 25,1885, embraced the whole of June 25, 1886. Marvin v. Marvin, 75 N. Y. 240. The summons was served upon the defendant Trask June 23, 1886, and delivered to the sheriff for service on the other defendants, Shepard, Manning and Drexel, June 24, 1886, but was not served until June 28th. If sections 398 and 399 of the Code of Civil Procedure apply, then the action must be deemed commenced within time to avoid the statute of limitations; but if neither applies, then the attempt to commence the action against the defendants Shepard, Manning, and Drexel was not equivalent to its commencement. Section 398 provides: “An action is commenced against a defendant, within the meaning of any provision of this act which limits the time for commencing an action, when the summons is served on him or on a co-defendant who is a joint contractor, or otherwise united in interest with him.” Section 399: “An attempt to commence an action * * * is equivalent to the commence*352ment thereof against each defendant, within the meaning of each provision of' this act, which limits the time for commencing an action,” etc. The limitation of the time within which an action must be commenced in order to save the lien is made by the act of 1885, and not by the Code. Section 414 of the-Code of Civil Procedure excepts from the provisions of chapter 4, entitled1 “Limitation of the time of enforcing a civil remedy,” “a case where a different limitation is especially prescribed by law. ” This action was not com- • meneed against Shepard, Manning, and Drexel until after the year had expired, and therefore there was no lien against their interest to be enforced. The judgment should be affirmed, with costs against the defendant Trask, and reversed as to the other appellants, with costs, and the complaint as to-them dismissed, with costs of the court below.